     Case 18-03078-sgj Doc 136 Filed 04/16/19         Entered 04/16/19 15:13:28       Page 1 of 30




The following constitutes the ruling of the court and has the force and effect therein described.



 Signed April 16, 2019
______________________________________________________________________


                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION


     IN RE:                                 §
                                            §
     ACIS CAPITAL MANAGEMENT, L.P.,         §                  CASE NO. 18-30264-SGJ-11
     ACIS CAPITAL MANAGEMENT, GP,           §                  CASE NO. 18-30265-SGJ-11
     LLC,                                   §                  (Jointly Administered Under
            Debtors.                        §                  Case No. 18-30264-SGJ-11)
     ______________________________________ §                  (Chapter 11)
                                            §
     ROBIN PHELAN, CHAPTER 11               §
     TRUSTEE,                               §
            Plaintiff,                      §
                                            §
     VS.                                    §                  ADVERSARY NO. 18-03078-SGJ
                                            §
     HIGHLAND CAPITAL MANAGEMENT, §
     L.P., HIGHLAND CLO FUNDING             §
     LTD, HIGHLAND HCF ADVISOR, LTD., §
     HIGHLAND CLO MANAGEMENT, LTD., §
     and HIGHLAND CLO HOLDINGS, LTD., §
            Defendants.                     §

          MEMORANDUM OPINION AND ORDER DENYING MOTION TO COMPEL
                          ARBITRATION [DE # 102]

                                                                                          Page 1 of 30
Case 18-03078-sgj Doc 136 Filed 04/16/19                    Entered 04/16/19 15:13:28             Page 2 of 30



I.        Introduction.

          Before this court is a Motion to Compel Arbitration (the “Arbitration Motion”), 1

requesting that the bankruptcy court send to arbitration only a sub-set of claims asserted in the

above-referenced adversary proceeding (the “Adversary Proceeding”). Some procedural context

is crucial in analyzing the merits of the Arbitration Motion and, thus, is set forth immediately

below.

          This Adversary Proceeding has morphed into a large, complex lawsuit—at this stage

primarily involving 35 claims, 20 of which are grounded in fraudulent transfer theories. 2 The

Arbitration Motion, as explained below, seeks arbitration of eight of the 35 claims (i.e., Counts

1-8).

          The Arbitration Motion was filed by party Highland Capital Management, L.P.

(“Highland”). Highland and a related company, Highland CLO Funding Ltd. (“HCLOF”), were

originally the plaintiffs in this Adversary Proceeding, suing the Chapter 11 Trustee for injunctive

relief (arguing early during the above-referenced Chapter 11 bankruptcy cases that the Chapter

11 Trustee was interfering with their business rights and decisions, essentially). The Chapter 11

Trustee fired back with 35 counterclaims against Highland and HCLOF (adding three parties

related to Highland as third-party defendants with regard to some of those 35 counterclaims).

Notably, these 35 counterclaims—as directed toward Highland—were also alleged to be

objections to Highland’s two $4,672,140.38 proofs of claim filed in the underlying bankruptcy

cases. 3 In that regard, the Chapter 11 Trustee stated that his Answer and Counterclaims included


1
    DE # 102.
2
 There is also a preference count and a section 550 recovery count—thus, 22 out of the 35 claims are chapter 5
avoidance actions and recovery. 11 U.S.C. §§ 544, 547, 548 & 550.
3
 See Defendant's Amended Answer, Counterclaims (Including Claim Objections) and Third-Party Claims (DE #
84), filed November 13, 2018, in response to the Original Complaint and Request for Preliminary Injunction of

                                                                                                       Page 2 of 30
Case 18-03078-sgj Doc 136 Filed 04/16/19                     Entered 04/16/19 15:13:28              Page 3 of 30



“an objection to Highland Capital's proofs of claim pursuant to Federal Rule of Bankruptcy

Procedure 3007(b), and the counterclaims asserted herein shall constitute recoupment and/or

offset to such proofs of claim, to the extent such claims are otherwise allowed.” 4 In fact, after

the 35 counts were articulated in the Chapter 11 Trustee’s Answer and Counterclaims, there were

20 paragraphs (¶¶ 252-271, pp. 70-77) solely articulating the Chapter 11 Trustee’s objections to

Highland’s proofs of claim. 5 The Chapter 11 Trustee also filed yet a separate adversary

proceeding, Adv. Proc. No. 18-03212, seeking his own injunctive relief, which has recently been

consolidated with this Adversary Proceeding. 6

          The Chapter 11 Trustee ultimately proposed and obtained confirmation of a Chapter 11

plan in the underlying bankruptcy cases, and the Reorganized Debtors, now under new

ownership and management, were vested in that plan with the counterclaims in this Adversary

Proceeding (among other rights and claims). The injunctive relief initially sought by Highland

and HCLOF, as plaintiffs in the Adversary Proceeding, later became mooted by various orders in




Highland CLO Funding, Ltd and Highland Capital Management Against Chapter 11 Trustee of Acis Capital
Management, L.P. and Acis Capital Management GP, LLC (DE # 1), filed May 30, 2018, and also in response to the
proofs of claims filed by Highland Capital Management, L.P. (see Proof of Claim No. 27, filed in Case No. 18-
30264, and Proof of Claim No. 13 filed in Case No. 18-30265, each in the amount of $4,672,140.38, with the basis
of each of the proofs of claim listed as “Sub-Advisory Services and Shared Services”; these proofs of claim are
virtually identical).
4
  DE # 84, ¶ 6. The Chapter 11 Trustee has argued that the Highland proofs of claim should be disallowed under (i)
section 502(b)(1) of the Bankruptcy Code (in that the Highland proofs of claim are allegedly unenforceable against
the Debtors under the limited partnership agreement of Acis Capital Management, L.P. and applicable law); (ii)
section 502(b)(4) of the Bankruptcy Code (in that the proofs of claim are for services of an insider of the Debtors
and allegedly exceed the reasonable value of the services); and (iii) under section 502(d) of the Bankruptcy Code (in
that the Trustee has asserted avoidance actions against Highland). Finally, to the extent allowed at all, the Trustee
has argued that the Highland proofs of claim should be equitably subordinated under section 510(c) of the
Bankruptcy Code. In summary, pursuant to section 502(b) and (d) of the Bankruptcy Code and Federal Rule of
Bankruptcy Procedure 3007, the Trustee has sought entry of an order disallowing and expunging the Highland
proofs of claim from the Debtors’ claims registers. See id. at ¶¶ 251-272.
5
    Id.
6
    DE # 124.


                                                                                                        Page 3 of 30
Case 18-03078-sgj Doc 136 Filed 04/16/19             Entered 04/16/19 15:13:28       Page 4 of 30



the bankruptcy cases and such claims were voluntarily dismissed without prejudice. 7 Thus,

Highland, which is pursuing the Arbitration Motion, now wears the hat of only a defendant (and

proof of claimant), and the Reorganized Debtors are the plaintiffs asserting the 35 original

“counterclaims” asserted by the Chapter 11 Trustee against Highland (which 35 claims are also

objections to Highland’s proof of claim). The separate adversary proceeding that was filed by

the Chapter 11 Trustee seeking injunctive relief (Adv. Proc. No 18-03212) was consolidated into

this Adversary Proceeding, and the style of this Adversary Proceeding was adjusted to reflect

that the Chapter 11 Trustee had become situated as plaintiff. 8 But, to be clear, the Reorganized

Debtors are actually now plaintiffs in place of the Chapter 11 Trustee. The Reorganized Debtors

are Acis Capital Management, L.P. (“Acis LP”) and Acis Capital Management GP, LLC (“Acis

GP”), and they oppose the Arbitration Motion. 9

          Citing to the Federal Arbitration Act (the “FAA”), 9 U.S.C. § 1 et seq., Highland argues

that the bankruptcy court must enter an order compelling arbitration as to counts 1-8 because:

(a) these eight counts revolve around the interpretation of certain prior versions of a Sub-

Advisory Agreement and Shared Services Agreement (later defined); and (b) the aforementioned

agreements contained binding arbitration clauses. Highland also requests that the Adversary

Proceeding be stayed regarding counts 1-8, pending binding arbitration. The Reorganized

Debtors dispute that there are binding arbitration clauses applicable to counts 1-8. As explained

further below, the aforementioned agreements were amended many times and the arbitration

clauses were eventually eliminated in the last versions of the agreements. The Reorganized



7
    DE # 79.
8
    DE # 124.
9
    DE # 123.


                                                                                         Page 4 of 30
Case 18-03078-sgj Doc 136 Filed 04/16/19                    Entered 04/16/19 15:13:28            Page 5 of 30



Debtors also urge that, even if there are applicable arbitration clauses, the court may and should

exercise discretion and decline to order arbitration, since core bankruptcy matters are involved

and arbitration would conflict with the purposes of the Bankruptcy Code. For the reasons set

forth below, the Arbitration Motion is denied. This means that Counts 1-26 & 33-35 will go

forward and be adjudicated in this Adversary Proceeding. 10 But as will be explained in a

separate order that is being issued shortly following this order, there are certain counts

complaining of postpetition state law torts and breaches of contract in this Adversary Proceeding

(Counts 27-32) that this court believes should be separated out into a different adversary

proceeding and consolidated with a contested matter involving a Highland request for allowance

of a postpetition administrative expense claim [DE # 772].

II.        Background Facts.

A.         First, the Agreements Between the Parties.

           As this court has noted on various occasions, Acis LP was formed in the year 2011, and

is primarily a CLO portfolio manager. 11 Specifically, Acis LP provides fund management

services to various special purpose entities that hold CLOs (which is an acronym for

“collateralized loan obligations”). Acis LP was providing management services for five such

special purpose entities (the “Acis CLOs”) as of the time that it and its general partner were put

into the above-referenced involuntary bankruptcy cases (the “Bankruptcy Cases”). The parties

have informally referred to the special purpose entities themselves as the “CLO Issuers” or

“CLO Co-Issuers” but, to be clear, these special purpose entities (hereinafter, the “CLO SPEs”)


10
  The court notes that a Supplemental Motion to Withdraw the Reference in this Adversary Proceeding has recently
been filed by Highland and HCLOF [DE # 134] and that motion will be addressed in due course hereafter. The
ruling herein with regard to the Arbitration Motion does not affect such motion and such motion will be separately
addressed, after a status conference, and through a report and recommendation to the District Court.
11
     Acis LP has managed other funds, from time to time, besides CLOs.


                                                                                                      Page 5 of 30
Case 18-03078-sgj Doc 136 Filed 04/16/19             Entered 04/16/19 15:13:28         Page 6 of 30



are structured as follows: (a) on the asset side of their balance sheets, the entities own pieces of

senior debt owed by large corporations and, therefore, earn revenue from the variable interest

payments made by those corporations on such senior debt; and (b) on the liability side of their

balance sheets, the entities have obligations in the form of notes (i.e., tranches of fixed interest

rate notes) on which the CLO SPEs themselves are obligated—the holders of which notes are

mostly institutions and pension funds. The CLO SPEs make a profit, based on the spread or

“delta” between: (a) the variable rates of interest paid on the assets that the CLO SPEs own (i.e.,

the basket of senior notes); and (b) the fixed rates of interest that the CLO SPEs must pay on

their own tranches of debt. At the bottom of the CLO SPEs’ capital structure is their equity

(sometimes referred to as “subordinated notes,” but these “notes” are genuinely equity). As

portfolio manager, Acis LP manages the CLO SPEs’ pools of assets (by buying and selling

senior loans to hold in the CLO SPEs’ portfolios) and communicates with investors in the CLO

SPEs. The CLO SPEs’ tranches of notes are traded on the Over-the-Counter market.

       To be perfectly clear, none of the CLO SPEs themselves have been in bankruptcy. Only

Acis LP which manages the CLO business and its general partner, Acis GP, were put into

bankruptcy.

       Historically, Acis LP has had four main sets of contracts that were at the heart of its

business and allowed it to function. They are described below. The second and third agreements

set forth below are highly relevant to the Arbitration Motion before the court. The Chapter 11

Trustee, from time-to-time, credibly testified that these agreements collectively created an “eco-

system” that allowed the Acis CLOs to be effectively and efficiently managed by Acis LP.




                                                                                            Page 6 of 30
Case 18-03078-sgj Doc 136 Filed 04/16/19            Entered 04/16/19 15:13:28       Page 7 of 30



           1.       The PMAs with the CLO SPEs.

           First, Acis LP has various portfolio management agreements (“PMAs”) with the CLO

SPEs, pursuant to which Acis LP earns management fees. The PMAs have been the primary

“assets” (loosely speaking) of Acis LP. They are what generate revenue for Acis LP.

           2.       The Sub-Advisory Agreement with Highland.

           Second, Acis LP had a Sub-Advisory Agreement (herein so called) with Highland.

Pursuant to this agreement, Acis LP essentially sub-contracted for the use of Highland front-

office personnel/advisors to perform management services for Acis LP (i.e., so that Acis LP

could fulfill its obligations to the CLO SPEs under the PMAs). Acis LP paid handsome fees to

Highland pursuant to this agreement. This agreement was rejected (with bankruptcy court

approval) by the Chapter 11 Trustee during the Bankruptcy Cases, when the Chapter 11 Trustee

credibly represented that he had not only found resources to provide these services at a much

lower cost to the estate, but he also had begun to believe that Highland was engaging in stealth

efforts to liquidate the Acis CLOs, to the detriment of Acis LP’s creditors.

           There were five iterations of the Sub-Advisory Agreement between the parties over

time: (a) the initial Sub-Advisory Agreement, “made effective January 1, 2011” (which had an

arbitration clause at section 16(f)); 12 (b) an Amended and Restated Sub-Advisory Agreement,

“made” May 5, 2011, “to be effective January 1, 2011” (which also had an arbitration clause at

section 16(f)) 13; (c) an Amendment to Amended and Restated Sub-Advisory Agreement “entered

into as of” July 1, 2011 (which did not seem to affect in any way the aforementioned arbitration




12
     Exh. 1 to Arbitration Motion.
13
     Exh. 2 to Arbitration Motion.


                                                                                        Page 7 of 30
Case 18-03078-sgj Doc 136 Filed 04/16/19            Entered 04/16/19 15:13:28         Page 8 of 30



clause); 14 (d) Second Amended and Restated Sub-Advisory Agreement “made” on July 29, 2016,

“to be effective January 1, 2016” (which had an arbitration clause at section 16(f)); 15 and (e) the

Third Amended and Restated Sub-Advisory Agreement “dated as of March 17, 2017” (which

suddenly contained no arbitration clause, with no explanation). 16

           3.       The Shared Services Agreement with Highland.

           Third, Acis LP also had a Shared Services Agreement (herein so called) with Highland,

pursuant to which Acis LP essentially sub-contracted for the use of Highland’s back-office

services (again, so that Acis LP could fulfill its obligations to the CLO SPEs under the PMAs).

To be clear, Acis LP had no employees of its own—only a couple of officers and members. Acis

LP paid handsome fees to Highland for the personnel and back-office services that Highland

provided to Acis LP. This agreement was also rejected by the Chapter 11 Trustee during the

Bankruptcy Cases (with Bankruptcy Court approval) for the same reasons that the Sub-Advisory

Agreement with Highland was rejected.

           There were five iterations of the Shared Services Agreement between the parties over

time: (a) the initial Shared Services Agreement “effective as of January 1, 2011” (which had an

arbitration clause at section 9.14); 17 (b) an Amendment to Shared Services Agreement, “entered

into as of” July 1, 2011 (which did not seem to affect in any way the aforementioned arbitration

clause); 18 (c) a Second Amended and Restated Shared Services Agreement “dated effective



14
     Exh. 3 to Arbitration Motion.
15
     Exh. 4 to Arbitration Motion.
16
     Exh. 5 to Arbitration Motion.
17
     Exh. 6 to Arbitration Motion.
18
     Exh. 7 to Arbitration Motion.


                                                                                          Page 8 of 30
Case 18-03078-sgj Doc 136 Filed 04/16/19                  Entered 04/16/19 15:13:28             Page 9 of 30



January 1, 2015” (which had an arbitration clause at section 9.14); 19 (d) a Third Amended and

Restated Shared Services Agreement “dated effective as of January 1, 2016 (which had an

arbitration clause at section 9.14); 20 and (e) a Fourth Amended and Restated Shared Services

Agreement “dated as of March 17, 2017” (which suddenly contained no arbitration clause, with

no explanation). 21

           4.       The Equity/ALF-PMA.

           Fourth, until a few weeks before the Bankruptcy Cases were filed, Acis LP also had yet

another portfolio management agreement (distinct from its PMAs with the CLO SPEs) whereby

Acis LP provided services not just to the CLO SPEs themselves, but separately to the equity

holder in the CLO SPEs. This portfolio management agreement with the equity holder in the

CLO SPEs is sometimes referred to by the parties as the “ALF PMA,” but it would probably be

easier to refer to it as the “Equity PMA” 22 (for ease of reference, the court will refer to it as the

“Equity/ALF PMA”). Acis LP did not earn a specific fee pursuant to the Equity/ALF PMA, but

the Chapter 11 Trustee and others credibly testified during the Bankruptcy Cases that Acis LP

considered the agreement valuable and very important, because it essentially gave Acis LP the

ability to control the whole Acis CLO eco-system—in other words, it gave Acis LP the ability to

make substantial decisions on behalf of the CLO SPEs’ equity—distinct from making decisions

for the CLO SPEs themselves pursuant to the PMAs. In any event, shortly before the

Bankruptcy Cases were filed, agents of Highland and/or others controlling Acis LP: (a) caused


19
     Exh. 8 to Arbitration Motion.
20
     Exh. 9 to Arbitration Motion.
21
     Exh. 10 to Arbitration Motion.
22
  There were actually different iterations of the Equity/ALF PMA including one dated August 10, 2015, and another
dated December 22, 2016.


                                                                                                    Page 9 of 30
Case 18-03078-sgj Doc 136 Filed 04/16/19           Entered 04/16/19 15:13:28        Page 10 of 30



Acis LP to terminate this Equity/ALF PMA; and (b) then caused the equity owner to enter into a

new Equity PMA with a newly formed offshore entity called Highland HCF Advisor, Ltd. (one

of the Defendants in this Adversary Proceeding).

       5.      Limited Partnership Agreement of Acis LP.

       There is actually a fifth agreement that should be mentioned. Although not as integral as

the previous four agreements, there was a certain Amended and Restated Agreement of Limited

Partnership of Acis Capital Management, L.P., dated to be effective as of January 1, 2011 (the

“LPA”), entered into among the general partner and limited partners of Acis LP. Reorganized

Acis has argued in the Adversary Proceeding that this LPA limited in some respects the

compensation that could be paid to Highland under the Sub-Advisory Agreement and the Shared

Services Agreement.

B.     Next, the 35 Counts Asserted Against Highland in this Adversary
       Proceeding.

       The Adversary Proceeding, distilled to its essence—and as currently framed—is all about

certain activities of Highland and some of its affiliates and actors who controlled it, which

activities were allegedly aimed at denuding Acis LP of all of its value, at a time when the former

portfolio manager for Acis LP was on the verge of obtaining a very large judgment claim against

Acis LP. Specifically, these activities of Highland began soon after: (a) it terminated former

Acis CLO manager Joshua Terry (“Terry”) in June 2016; (b) it began litigating with him (which

litigation was sent to arbitration) in September 2016; and (c) Terry obtained an approximately $8

million arbitration award against Acis LP in October 2017, which was confirmed by a judgment

in December 2017. The activities and counts revolve around: (a) Highland’s alleged

overcharging of Acis LP by more than $7 million for fees/expenses under the Sub-Advisory and

Shared Services Agreement, as limited by the LPA (Counts 1-4); (b) alleged fraudulent transfers


                                                                                        Page 10 of 30
Case 18-03078-sgj Doc 136 Filed 04/16/19           Entered 04/16/19 15:13:28        Page 11 of 30



of value out of Acis LP, by virtue of various amendments and modifications of the Sub-Advisory

and Shared Services Agreements (Counts 5-8); (c) an alleged fraudulent transfer as to the

Equity/ALF PMA (Counts 9-12); (d) an alleged fraudulent transfer pertaining to Acis LP’s

conveyance away of its so-called ALF Equity (Counts 13-16); (e) an alleged fraudulent transfer

of a $9.5 million note receivable Acis LP held (Counts 17-20); (f) various other fraudulent

transfers (Counts 21-24); (g) preferences (Count 25); (h) assertion of a section 550 recovery

remedy for the aforementioned avoidance actions (Count 26); and (i) requests for punitive

damages, an alter ego/veil piercing remedy, and attorneys’ fees (Counts 33-35). There are also

some counts complaining of postpetition state law torts and breaches of contract (Counts 27-32).

       As mentioned earlier, Highland’s Arbitration Motion only requests the court defer to

arbitration Counts 1-8—that is the counts relating to: (a) Highland’s alleged overcharging of

Acis LP by more than $7 million for fees/expenses under the Sub-Advisory and Shared Services

Agreement, as perhaps limited by the LPA (Counts 1-4); and (b) the alleged fraudulent transfers

of value out of Acis LP, by virtue of various amendments and modifications of the Sub-Advisory

and Shared Services Agreements (Counts 5-8). Highland argues that, since all of these counts

pertain to the Sub-Advisory Agreement and Shared Services Agreement between Acis LP and

Highland, the arbitration clauses in those agreements dictate that the counts be carved out from

this Adversary Proceeding and sent to binding arbitration. Highland acknowledges that these

two agreements were amended and restated numerous times, and that the last time they were

amended (March 17, 2017) the arbitration clauses were eliminated, but Highland argues that,

since all of the activity complained of in Counts 1-8 occurred prior to March 17, 2017, the older

iterations of the Sub-Advisory and Shared Services Agreements, with arbitration clauses,

govern. Highland zeroes in on the fact that Counts 1-4, at their essence, are assertions that the



                                                                                       Page 11 of 30
Case 18-03078-sgj Doc 136 Filed 04/16/19               Entered 04/16/19 15:13:28         Page 12 of 30



fees for services charged by Highland in the Sub-Advisory and Shared Services Agreements

were excessive for the years 2013, 2014, 2015, and through May 2016 (all before the March 17,

2017 iteration of the agreements). And Counts 5-8, while articulated as fraudulent transfer

claims, pertain to the modifications made to the Sub-Advisory and Shared Services Agreements

at various stages up to the March 17, 2017 versions.

           The Reorganized Debtors have argued that it is quite clear that the last iterations

of the Sub-Advisory and Shared Services Agreements intended to supersede in every way

the prior versions. That includes the provisions directing arbitration. And, they argue, it

does not matter when the causes of action occurred/accrued or not. What matters is that

the parties agreed at some point that their disputes would not be sent to arbitration and

this was the last governing document.

C.         The Relevant Language in the Sub-Advisory and Shared Services Agreements
           Pertaining to (i) Arbitration and (ii) Superseding of Prior Agreements.

           As mentioned earlier, there was an arbitration clause at Section 16(f) of the Sub-

Advisory Agreement until the last March 17, 2017 version. The clause read as follows:

           [I]n the event there is an unresolved legal dispute between the parties and/or any of
           their respective officers, directors, partners, employees, agents, affiliates or other
           representatives that involves legal rights or remedies arising from this Agreement,
           the parties agree to submit their dispute to binding arbitration under the authority
           of the Federal Arbitration Act. . . . 23

In the Shared Services Agreement, an arbitration clause appeared at Section 9.14, as follows:

           Notwithstanding anything contained in this Agreement or the Annexes hereto to the
           contrary, in the event there is an unresolved legal dispute between the parties and/or
           any of their respective officers, directors, partners, employees, agents, affiliates or
           other representatives that involves legal rights or remedies arising from this
           Agreement, the parties agree to submit their dispute to binding arbitration under the
           authority of the Federal Arbitration Act. . . . 24

23
     Exh. 1 of Arbitration Motion, at 7-8.
24
     Exh. 6 of Arbitration Motion, at 9-10.

                                                                                             Page 12 of 30
Case 18-03078-sgj Doc 136 Filed 04/16/19                      Entered 04/16/19 15:13:28   Page 13 of 30




           As earlier mentioned, these two agreements were later amended and restated several

times. The arbitration provisions remained identical until they were completely eliminated in

March 2017. The Reorganized Debtor argues that this is a short analysis: there was no longer an

operative arbitration provision as of March 17, 2017.

           In the March 17, 2017 version of the Shared Services Agreement, the parties agreed “that

the courts of the State of Texas and the United States District Court located in the Northern

District of Texas in Dallas are to have exclusive jurisdiction to settle any disputes (whether

contractual or noncontractual) which may arise out of or in connection with this Agreement and

that accordingly any action arising out of or in connection therewith (together referred to as

‘Proceedings’) may be brought in such courts.” 25

           The same type language appeared in the March 17, 2017 version of the Sub-Advisory

Agreement: “The parties unconditionally and irrevocably consent to the exclusive jurisdiction of

the courts located in the State of Texas and waive any objection with respect thereto, for the

purpose of any action, suit or proceeding arising out of or relating to this Agreement or the

transactions contemplated hereby.” 26

           More generally, the March 17, 2017 versions of the agreements each provided that they

“amended, restated and replaced the existing agreements in [their] entirety.” 27 The March 17,

2017 agreements also each provided that they “supersede[d] all prior agreements and

undertakings, both written and oral, between the parties with respect to such subject matter.” 28



25
     Exh. 10 of Arbitration Motion, § 8.04(b).
26
     Exh. 5 of Arbitration Motion, § 13.
27
     Exhs. 5 and 10 of Arbitration Motion, each at p. 1 (emphasis added).
28
     Exh. 5 of Arbitration Motion, ¶ 20; Exh.10 of Arbitration Motion, ¶ 8.14.

                                                                                             Page 13 of 30
Case 18-03078-sgj Doc 136 Filed 04/16/19                    Entered 04/16/19 15:13:28     Page 14 of 30



           In summary, the Reorganized Debtors argue that, under Texas common law, basic

principles of contract interpretation, and the plain language of the March 17, 2017 version of the

agreements, there is no agreement to arbitrate. “A contract's plain language controls.” 29

Because the prior versions of the agreements were “amended, restated and replaced in [their]

entirety” with the March 17, 2017 agreements—which not only omit an arbitration provision, but

also expressly provide for jurisdiction and venue in Texas state or federal courts—the

Reorganized Debtors argue that there exists no valid agreement to arbitrate between Highland

and Acis LP. The court's inquiry can and should end there. But, if the court concludes the

arbitration clauses are still applicable, the Reorganized Debtors argue that the bankruptcy court

has discretion not to compel arbitration when (a) bankruptcy core matters are involved, and (b)

arbitration would conflict with the purposes of the Bankruptcy Code. Therefore, this is further

reason why the Arbitration Motion should be denied.

III.        Legal Analysis.

A.          The Federal Arbitration Act and Arbitration Clauses Generally.

           The FAA provides that arbitration agreements are always “valid, irrevocable, and

enforceable, save upon such grounds as exist at law or in equity for the revocation of any

contract.” 30 Thus, the FAA reflects a liberal federal policy favoring arbitration, and requires

arbitration agreements to be rigorously enforced according to their terms. 31 The FAA “expresses

a strong national policy favoring arbitration of disputes, and all doubts concerning the




29
     Great Am. Ins. Co. v. Primo, 512 S.W.3d 890, 893 (Tex. 2017).
30
     9 U.S.C. § 2.
31
     See AT&T Mobility LLC v. Concepcion, 563 U.S. 333, 339 (2011) (citations omitted).


                                                                                             Page 14 of 30
Case 18-03078-sgj Doc 136 Filed 04/16/19                      Entered 04/16/19 15:13:28               Page 15 of 30



arbitrability of claims should be resolved in favor of arbitration.” 32 “There is a strong

presumption in favor of arbitration and the party seeking to invalidate an arbitration agreement

bears the burden of establishing its invalidity.” 33

           When considering a motion to compel arbitration, the Fifth Circuit has held there are two

threshold questions: (1) whether an arbitration agreement is valid; and (2) whether the dispute

falls within the scope of the agreement. 34 To evaluate the enforceability of an arbitration

agreement, courts apply the contract law of the state that governs the agreement, 35 whereas the

scope of the agreement is a matter of federal substantive law. 36

B.         Is There a Valid Agreement to Arbitrate that Applies Here and is Still
           Enforceable? 37

           With respect to the first element—whether a valid agreement to arbitrate exists—federal

courts “apply ordinary state-law principles that govern the formation of contracts.” 38 Here, the

choice of law provisions of the Highland-Acis Agreements state: “This Agreement shall be



32
   Primerica Life Ins. Co. v. Brown, 304 F.3d 469, 471 (5th Cir. 2002) (citing Southland Corp. v. Keating, 465 U.S.
1, 10 (1984)).
33
     Carter v. Countrywide Credit Indus., Inc., 362 F.3d 294, 297 (5th Cir. 2004).
34
     See Agere Sys. Inc. v. Samsung Elecs. Co. Ltd., 560 F.3d 337, 339 (5th Cir. 2009).
35
     Wash. Mut. Fin. Group, LLC v. Bailey, 364 F.3d 260, 264 (5th Cir. 2004) (citation omitted).
36
  Graves v. BP Am., Inc., 568 F.3d 221, 222-23 (5th Cir. 2009); see also Neal v. Hardee’s Food Sys., Inc., 918 F.2d
34, 37 (5th Cir. 1990) (under federal law, courts “resolve doubts concerning the scope of coverage of an arbitration
clause in a contract in favor of arbitration,” and arbitration should not be denied “unless it can be said with positive
assurance that an arbitration clause is not susceptible of an interpretation which would cover the dispute at issue”).
37
  The court is assuming, without analysis, that the Chapter 11 Trustee (and the Reorganized Debtors) are bound by
the arbitration clauses, if Acis LP affirmatively agreed to be bound by them and would still be bound by them
outside of bankruptcy. Case law has stated that a bankruptcy trustee “stands in the shoes of the debtor for the
purposes of [an] arbitration clause” and “the trustee-plaintiff is bound by the clause to the same extent as would the
debtor.” Hays & Co. v. Merrill Lynch, Pierce, Fenner & Smith, Inc., 885 F.2d 1149, 1153 (3d Cir. 1989); see also
Janvey v. Alguire, No. 3:09-CV-0724-N, 2014 WL 12654910 at *6 (N.D. Tex. July 30, 2014) (quoting Hays).
38
  First Options of Chi., Inc. v. Kaplan, 514 U.S. 938, 944 (1995); see also Wash. Mut. Fin. Grp., LLC v. Bailey, 364
F.3d 260, 264 (5th Cir. 2004).


                                                                                                          Page 15 of 30
Case 18-03078-sgj Doc 136 Filed 04/16/19                    Entered 04/16/19 15:13:28               Page 16 of 30



governed by the laws of Texas. . . .” 39 “Under the Texas rules, in those contract cases in which

the parties have agreed to an enforceable choice of law clause, the law of the chosen state must

be applied.” 40 Accordingly, Texas law governs whether the parties are subject to an enforceable

agreement to arbitrate.

           Here, obviously the parties entered into an agreement to arbitrate in both the Sub-

Advisory Agreement (Section 16(f)) 41 and the Shared Services Agreement Section 9.14. 42 And,

it would seem to be beyond peradventure that this was, at one time, enforceable between the

parties, with regard to any disputes that arose regarding the agreements. The tricky conundrum

here is that those arbitration provisions were deleted in the most recent iterations of the

agreements—that is, the March 17, 2017 versions of the agreements. Highland argues that, since

Counts 1-8 involve alleged overcharges under the agreements in years 2013-2016, and alleged

fraudulent transfers up to March 17, 2017 (such fraudulent transfers allegedly occurring by virtue

of modifications to the agreements that were made up to March 17, 2017), the pre-March 17,

2017 version of the agreements must be applied with respect to these Counts 1-8 and, thus, the

arbitration provisions apply. In other words, what matters is when causes of action accrue not

when they are ultimately asserted.

           The parties have cited a handful of cases to the court, but the one that the court believes is

most analogous is the Coffman v. Provost * Umphrey Law Firm, L.L.P. case. 43 In the Coffman case,


39
  See, e.g., Exh. 1 to Arbitration Motion, § 16(a); Exh. 5 to Arbitration Motion, § 13; Exh. 6 to Arbitration Motion,
§ 9.05; Exh. 10 to Arbitration Motion, § 8.04(a).
40
 Resolution Trust Corp. v. Northpark Joint Venture, 958 F.2d 1313, 1318 (5th Cir. 1992) (citing DeSantis v.
Wackenhut Corp., 793 S.W.2d 670, 678 (Tex. 1990)).
41
     Exhs. 1-4 of the Arbitration Motion.
42
     Exhs. 6-9 of the Arbitration Motion.
43
     Coffman v. Provost * Umphrey Law Firm, L.L.P., 161 F. Supp. 2d 720 (E.D. Tex. 2001).

                                                                                                        Page 16 of 30
Case 18-03078-sgj Doc 136 Filed 04/16/19                Entered 04/16/19 15:13:28         Page 17 of 30



the plaintiff was a former non-equity partner of a law firm and brought a lawsuit against the firm

and its equity partners, alleging inter alia, breach of contract, breach of fiduciary duty, violations

of Title VII and/or the Texas Commission on Human Rights Act (“TCHRA”), and violations of

the Equal Pay Act. The law firm filed a motion to compel arbitration with regard to all of these

claims. The law firm’s motion to compel was based upon various partnership agreements which

governed the law firm. The original partnership agreement was first effective on August 26,

1986, and the plaintiff did not sign that agreement. Subsequent to that time, however, the

original partnership agreement was amended and restated on several occasions. The plaintiff

admitted that she signed four partnership agreement documents: (1) a Restated Partnership

Agreement of Provost * Umphrey Law Firm, L.L.P.—Effective January 1, 1994 (“1994

Partnership Agreement”); (2) a Restated Partnership Agreement of Provost * Umphrey Law

Firm, L.L.P.—Effective January 1, 1996 (“1996 Partnership Agreement”); (3) an Amendment

No. 1 to the Restated Partnership Agreement of Provost * Umphrey Law Firm, L.L.P., Dated

January 1, 1996—Effective January 1, 1997 (“1996 Amendment No. 1”); and (4) a Partnership

Agreement of Provost * Umphrey Law Firm, L.L.P., As Restated —Effective January 1, 1998

(“1998 Partnership Agreement”). The earlier two agreements—i.e., the 1994 and 1996

Partnership Agreements—did not contain an arbitration clause. The 1996 Amendment No. 1 and

the 1998 Partnership Agreement, on the other hand, both contained an identical arbitration clause

as follows:

            Binding Arbitration. The equity partners and non-equity partners shall make a good
            faith effort to settle any dispute or claim arising under this partnership agreement.
            If the equity or non-equity partners fail to resolve a dispute or claim, such equity or
            non-equity partner shall submit the dispute or claim to binding arbitration under the
            rules of the American Arbitration Association then in effect. Judgment on
            arbitration awards may be entered by any court of competent jurisdiction. 44


44
     Id. at 723.

                                                                                              Page 17 of 30
Case 18-03078-sgj Doc 136 Filed 04/16/19               Entered 04/16/19 15:13:28         Page 18 of 30




Additionally, all four of the above-referenced partnership agreements contained an integration

clause stating that “[t]his agreement contains the entire agreement . . . and all prior agreements . .

. are terminated.” 45

            Interestingly, the plaintiff conceded that claims she asserted involving the 1996

Amendment No. 1 and the 1998 Partnership Agreement were required to go to arbitration (such

claims requested determinations regarding: (1) the enforceability of the 1996 Amendment No. 1

and the 1998 Partnership Agreement; (2) breach of the 1996 Amendment No. 1 and the 1998

Partnership Agreement; (3) repudiation; and (4) breach of the duty of good faith and fair

dealing). However, the plaintiff disagreed that her remaining claims were also required to go to

arbitration and those were: (a) breach of the 1994 and 1996 Partnership Agreements; (b) breach

of fiduciary duty; (c) violations of Title VII and/or TCHRA; and (d) violations of the Equal Pay

Act. The district court granted in part and denied in part the motion to compel arbitration,

holding that: (1) the plaintiff’s contract claims arising under earlier partnership agreements,

which did not contain arbitration clauses, were not arbitrable; (2) a common law breach of

fiduciary duty claim was arbitrable under the agreements (it appears that these claims arose after

the 1996 Amendment No. 1 and 1998 Partnership Agreement); and (3) statutory sex-based

discrimination claims were not arbitrable under the agreements. 46

            Relevant to the case at bar, the Coffman court noted, first, that the conduct underlying the

alleged breaches of the 1994 and 1996 contracts occurred at a time when no arbitration clause

was in effect. The plaintiff's complaint specifically alleged that, during the time the four



45
     Id.
46
     Id. at 733.


                                                                                            Page 18 of 30
Case 18-03078-sgj Doc 136 Filed 04/16/19                      Entered 04/16/19 15:13:28                Page 19 of 30



agreements were in effect, the law firm failed to properly calculate Plaintiff's compensation,

failed to promote her, and deprived her of benefits from a tobacco case. The court noted that, if

the law firm did participate in such conduct during the time that the 1994 and 1996 Partnership

Agreements were in effect, such conduct could not have “arisen under” the 1996 Amendment

No. 1 or the 1998 Partnership Agreement because those agreements did not even exist at that

time. But, to the extent that the conduct Plaintiff complained of occurred when the 1996

Amendment No. 1 and the 1998 Partnership Agreement were in effect, her claims would be

subject to arbitration. 47

         The court further noted that the arbitration clause should not be interpreted as covering

the plaintiff's claims for breach of the 1994 and 1996 Partnership Agreements because the plain

grammatical language of the arbitration clause gave no indication that it would apply

retroactively. “To interpret the arbitration clause to apply retroactively would cause Plaintiff to

forego her vested right to litigate an accrued claim.” 48


47
  Id. at 726 (citing Sec. Watch, Inc. v. Sentinel Sys., Inc., 176 F.3d 369, 372 (6th Cir. 1999) (arbitration provision in
1994 shipping agreement did not cover conduct that occurred under prior shipping agreements); Necchi S.p.A. v.
Necchi Sewing Mach. Sales Corp., 348 F.2d 693, 698 (2d Cir. 1965) (claim based on conduct which had arisen
“prior to” effective date of arbitration clause was not within scope of arbitration agreement); Hendrick v. Brown &
Root, Inc., 50 F. Supp. 2d 527, 533-34 (E.D.Va. 1999) (arbitration clause in fourth contract did not cover conduct
that occurred when third contract was in effect); Connett v. Justus Enters. of Kansas, Inc., Civ. A. No. 87–1739–T,
1989 WL 47071, at *2 (D. Kan. March 21, 1989) (arbitration clause did not apply when alleged fraudulent conduct
occurred before plaintiff executed contract with arbitration clause); George Wash. Univ. v. Scott, 711 A.2d 1257,
1260-61 (D.C. Ct. App. 1998) (conduct that occurred before arbitration clause took effect was not arbitrable).
48
   Coffman, 161 F. Supp. 2d at 726-27 (citing Sec. Watch, 176 F.3d at 372–73 (arbitration clause did not reach
disputes arising under earlier agreements because it is “nonsensical to suggest that [the plaintiff] would abandon its
established right to litigate disputes arising under the [prior] contracts”); Choice Sec. Sys. v. AT&T Corp, No. 97-
1774, 1998 WL 153254, at *1 (1st Cir. Feb.25, 1998) (arbitration clause in 1994 contracts did not apply to pre–1994
contracts when the language of the arbitration clause did not indicate “that the parties ever contemplated so radical a
retroactive renegotiation of their earlier agreements”); Hendrick, 50 F. Supp. 2d at 535 (arbitration clause was not
retroactive when the text of the clause expressed no language providing that it “reache[d] back in time to require an
employee to arbitrate a claim which had accrued before the contract was signed or the [arbitration clause] took
effect”); Connett, 1989 WL 47071, at *2 (arbitration clause did not apply retroactively when it did not specify that it
applied to past conduct); Kenworth of Dothan, Inc. v. Bruner–Wells Trucking, Inc., 745 So.2d 271, 275-76 (Ala.
1999) (arbitration clause was not retroactive when language of the clause did not so state); George Wash. Univ., 711
A.2d at 1261 (arbitration clause was not retroactive when “the arbitration clause itself contained no indication
whatsoever that its terms would apply . . . before [its effective date]”).

                                                                                                           Page 19 of 30
Case 18-03078-sgj Doc 136 Filed 04/16/19                 Entered 04/16/19 15:13:28            Page 20 of 30



        Bottom line, the court in Coffman seemed to focus on when each cause of action

accrued and looked to the agreement that governed at such time. This court agrees with that

reasoning and sees no reason why the result should be different in the case at bar, simply because

the arbitration clauses in the case at bar were in earlier versions of the Sub-Advisory and Shared

Services Agreements as opposed to being in the later versions of those agreements (in other

words, the opposite sequence as in the Coffman case).

        The Reorganized Debtors have cited a couple of cases that they believe justify a

determination that there is no binding arbitration clause in the case at bar. One is the case of

Goss-Reid & Assocs. Inc. v. Tekniko Licensing Corp. 49 This case involved a motion to compel

arbitration that was denied (which denial was affirmed by the Fifth Circuit). Like the case at bar,

it involved a situation where there had been a succession of agreements, with earlier agreements

containing arbitration provisions and the last agreement containing no arbitration clause.

Specifically, in the Goss-Reid case, there were three agreements that were relevant. First, a

Franchise Agreement between a franchisor named Transformational Technologies, Inc. (“TTI”)

and a party named Rittenhaus-Tate Organization (“RTO”). RTO was a business owned by Tracy

Goss and Sheila Reid. The Franchise Agreement, among other things, provided that RTO’s

owners Tracy Goss and Sheila Reid would be “licensed franchisees of TTI” and would have use

of certain of TTI’s intellectual property. During the term of the Franchise Agreement, Tracy

Goss and Sheila Reid developed certain consulting services technology they called “The

Winning Strategy” and it apparently was built off of TTI’s intellectual property. This first

agreement contained a mandatory arbitration provision. Second, there was a License



49
 Goss-Reid & Assocs. Inc. v. Tekniko Licensing Corp., 54 Fed. Appx. 405 (5th Cir. 2002) (per curium opinion
which is designated as having no precedential effect).


                                                                                                   Page 20 of 30
Case 18-03078-sgj Doc 136 Filed 04/16/19            Entered 04/16/19 15:13:28         Page 21 of 30



Agreement between the apparent successor-in-interest of TTI called Tekniko, Inc., on the one

hand, and Tracy Goss, Sheila Reid and Goss-Reid & Associates, Inc. (collectively, “Goss/Reid”),

on the other, pursuant to which Goss/Reid obtained a “a non-exclusive license to use the same

intellectual property covered by the Franchise Agreement.” This second agreement also

contained a mandatory arbitration agreement. Third, there was a Transfer Agreement that

appears to have been entered into by the same parties as the second agreement (Tekniko, Inc. and

Goss/Reid). The Transfer Agreement “permanently transferred [to Goss/Reid] the non-exclusive

right to use the intellectual property that was the subject of the prior agreements in exchange for

a percentage of [Goss & Reid’s] adjusted gross profits for that year.” There was no arbitration

provision in this third agreement and the agreement did not adopt or refer to the arbitration

provisions contained in the earlier agreements. The third agreement stated that it constituted “an

amendment to the License Agreement . . . between you and this company (‘TEKNIKO’),

supersedes all prior agreements between you and TEKNIKO and, except as provided below, will

terminate your rights and those of TEKNIKO under the License Agreement.”

       At some subsequent time, Goss/Reid filed a lawsuit alleging improper use of “The

Winning Strategy” by the entities Tekniko Licensing Corporation and Landmark Education

Company. These Defendants (hereafter so called) asserted ownership themselves of “The

Winning Strategy” based on the Franchise Agreement. The Defendants—citing to the arbitration

clauses in both the Franchise Agreement and the License Agreement—filed a motion to compel

arbitration, which was denied at the district court level and also at the Fifth Circuit. The district

court determined that New York law applied (i.e., the Transfer Agreement was governed by New

York law and apparently the parties agreed that New York law applied), and that the Transfer

Agreement constituted a novation and extinguished the arbitration provisions of the previous



                                                                                          Page 21 of 30
Case 18-03078-sgj Doc 136 Filed 04/16/19                    Entered 04/16/19 15:13:28            Page 22 of 30



agreements. On appeal, the Fifth Circuit stated that the issue before it was “whether the

arbitration provisions of the Franchise and License Agreements were superseded by the Transfer

Agreement. Thus, the question before us is one of contractual interpretation.” 50

            The Fifth Circuit stated certain principles that apply under both New York and Texas

law. Among other principles, the Fifth Circuit noted that courts construing contracts “should

strive to give effect to the intentions of the parties, as expressed in the terms of the contract.” 51

The Transfer Agreement stated that “it supersedes all prior agreements” between Goss/Reid and

the predecessor-in-interest of one of the Defendants, Tekniko Licensing Corporation. 52 “This

type of agreement clearly constitutes a novation under New York law.” 53 The court also noted

that it was not appropriate to consider any extrinsic or parol evidence, since there was no

ambiguity in the Transfer Agreement. The court further stated that “[t]he only potential

ambiguity raised by the Defendants is that the Transfer Agreement refers to itself as an

‘amendment to the License Agreement.’ Read as a whole, however, the Transfer Agreement

plainly manifests an intention to supersede all prior agreements between the parties and, except

as specifically provided, to terminate all rights and obligations under the License Agreement.” 54

            The other case that the Reorganized Debtors have significantly relied upon to justify a

determination that there is no binding arbitration clause in the case at bar is Valero Energy Corp.

v. Teco Pipeline Co. 55 In Valero, there had been numerous agreements entered into over time


50
     Id. at *1.
51
     Id.
52
     Id.
53
     Id. (citing various New York state court cases).
54
     Id. at *2.
55
     Valero Energy Corp. v. Teco Pipeline Co., 2 S.W.3d 576 (Tex. App.—Houston [14th Dist.] 1999, pet. denied).

                                                                                                     Page 22 of 30
Case 18-03078-sgj Doc 136 Filed 04/16/19                Entered 04/16/19 15:13:28         Page 23 of 30



amongst the litigating parties, all of which involved gas pipelines and transportation rights, and

those various agreements were not amendments or restatements of one initial agreement. Rather,

there was an Operating Agreement, there were documents that were alleged to create a joint

venture or partnership, a Purchase Agreement, an Ownership Agreement, a Transportation

Agreement, and a couple of Settlement Agreements entered into later when various disputes

arose. One of the key agreements, the so-called Operating Agreement, contained an arbitration

clause. When party Teco Pipeline sued party Valero and other related parties, Valero moved to

compel arbitration, arguing that the litigation was subject to the arbitration clause in the

Operating Agreement. The trial court denied Valero’s motion, but the court of appeals reversed.

            Teco had argued that the claims it was asserting were not based on the Operating

Agreement that contained the arbitration clause but, even if they were, a later Settlement

Agreement essentially redefined the parties’ relationship—essentially superseding the parties’

relationship that had been set forth in the numerous prior agreements—and it did not have an

arbitration clause. Rather the Settlement Agreement stated that:

            Each party irrevocably consents and agrees that any legal action, suit or proceeding
            against any of them with respect to their obligations, liabilities, or any other matter
            under or arising out of or in connection with this Agreement may be brought in the
            United States District Court for the Western District of Texas, San Antonio
            Division, or in the courts of the State of Texas, and hereby irrevocably accepts and
            submits to the jurisdiction of each of the aforesaid court in personam, generally and
            unconditionally with respect to any such action, suit or proceeding for itself and in
            respect of its properties, assets and revenues. 56

Teco asserted that the quoted clause provided for the procedure to be used in future disputes, i.e.,

that the parties would go through judicial channels, not arbitration. Teco also asserted that the

intent to revoke the arbitration clause was signified by a typical merger clause contained in the




56
     Id. at 587.

                                                                                              Page 23 of 30
Case 18-03078-sgj Doc 136 Filed 04/16/19           Entered 04/16/19 15:13:28        Page 24 of 30



Settlement Agreement. The appeals court disagreed with Teco’s argument and determined

arbitration was required. First, the court determined that the provision regarding litigation

applied only to disputes arising under the Settlement Agreement not the previously executed

Operating Agreement, Purchase Agreement, Ownership Agreement, or Transportation

Agreements. There was nothing to indicate that all the terms of those previous agreements had

been superseded by the Settlement Agreement. In fact, it appeared that only select terms of the

earlier agreements were being modified. Significantly, the Settlement Agreement referred to an

“Amendment No. 1” to the Operating Agreement being attached as an Exhibit D to the

Settlement Agreement—suggesting that it remained in intact (except for the amendment

attached). Moreover, there was a post-Settlement Agreement letter submitted into evidence

stating that the prior Operating Agreement and arbitration provision were still in effect. The

court addressed many other arguments made by Teco and, in the end, found nothing had

superseded or otherwise revoked the prior arbitration clause.

       This bankruptcy court does not consider the Valero or Goss-Reid cases to be dispositive

of the situation in the case at bar. Those cases clearly dealt with a myriad of agreements—for

example, in Valero, one key agreement had an arbitration clause, and an allegedly superseding

Settlement Agreement (with no arbitration clause) was determined not to have been intended to

supersede or replace the agreement with the arbitration clause. In Goss-Reid, there were also a

myriad of agreements (i.e., a franchise agreement, a license agreement and then a transfer

agreement), and the last one containing no arbitration clause was held to have been a novation of

the prior agreements. In Valero and Goss-Reid, the various agreements were not amendments or

restatements of one initial agreement. The case at bar is more analogous to the Coffman case

(involving amendments and restatements of an initial agreement) and the logic of that holding



                                                                                        Page 24 of 30
Case 18-03078-sgj Doc 136 Filed 04/16/19              Entered 04/16/19 15:13:28       Page 25 of 30



seems sound to apply here—especially given the fact that there is nothing in the March 17, 2017

version of the agreements that suggests that the agreement to submit disputes to litigation in

Texas and the deletion of the arbitration clauses should be applied retroactively. The court

believes it should look at when a cause of action accrued and determine if there was a binding

arbitration clause between the parties at that time in the governing version of the agreement.

Thus, the court determines that there were valid arbitration agreements that applied to all

disputes arising out of the Sub-Advisory Agreement and Shared Services Agreement—to the

extent that those disputes involved conduct prior to March 17, 2017. Since Counts 1-8 involve

conduct prior to March 17, 2017, Counts 1-8 fall within the scope of the arbitration agreements

in the Sub-Advisory Agreement and Shared Series Agreement.

C.         But Wait, this is Bankruptcy and Core Matters and a Proof of Claim Objection are
           Involved.

           The analysis does not end here. Yes, there is an otherwise valid, binding arbitration

clause that was contained in each of the Sub-Advisory and Shared Services Agreements (prior to

March 17, 2017). And, yes, Counts 1-8 involve conduct and disputes arising under these pre-

March 17, 2017 agreements. But what about the fact that these disputes arise in an adversary

proceeding that involves mostly, if not entirely, “core” matters (e.g., Counts 5-25 are all

fraudulent transfers or preference claims under Section 544, 57 547, 58 or 548; 59 Count 2 is a

Section 542 turnover request; 60 Count 26 is a request for Section 550 recovery 61)? And what


57
     See 28 U.S.C. § 157(b)(2)(H).
58
     See 28 U.S.C. § 157(b)(2)(F).
59
     See 28 U.S.C. § 157(b)(2)(H).
60
     See 28 U.S.C. § 157(b)(2)(E).
61
     See 28 U.S.C. § 157(b)(2)(F) & (H).


                                                                                          Page 25 of 30
Case 18-03078-sgj Doc 136 Filed 04/16/19             Entered 04/16/19 15:13:28       Page 26 of 30



about the fact that Highland (the counter-party to the Sub-Advisory and Shared Services

Agreement who has asked for enforcement of the arbitration clauses in those agreements) has

filed proofs of claim? 62 And what about the fact that Counts 1-8 (as with every count in the

Adversary Proceeding) are all urged to be offsets to Highland’s proofs of claim? 63 Highland’s

proofs of claim are based on the post-March 17, 2017 versions of the Sub-Advisory and Shared

Services Agreements (i.e., the versions that have no arbitration clauses). Highland has not

argued that its proofs of claim are subject to arbitration (likely because they are governed by the

post-March 17, 2017 versions of the Sub-Advisory and Shared Services Agreements). But,

again, Highland argues that Counts 1-8 must be sent to arbitration, and the Reorganized Debtors

argue that each of these counts present potential offsets to Highlands’ proofs of claim. As a

reminder, these counts are:

COUNT 1:            Declaratory Judgment of Ultra Vires Acts by Acis LP in Violation of the LPA
                    (Highland allegedly overcharged expenses by $7M+ (i.e., excessive fees) under
                    the Sub-Advisory and Shared Services Agreements).

COUNT 2:            Turnover of Property of the Estate Under § 542 for Unauthorized Overpayments
                    (turnover the $7M+ overcharged).

COUNT 3:            Money Had and Received for Overcharges and Unauthorized Overpayments
                    (again, seeking redress for the $7M+ overcharged—implicating the Sub-Advisory
                    Agreement and Shared Services Agreement).

COUNT 4:            Conversion for Unauthorized Overpayments (again, seeking redress for the $7M+
                    overcharged implicating the Sub-Advisory Agreement and Shared Services
                    Agreement).

COUNT 5:            Actual Fraudulent Transfer under § 548 related to the Sub-Advisory Agreement
                    (modifications to the Sub-Advisory Agreement in subsequent iterations were
                    allegedly fraudulent transfer, as were payments thereunder).



62
     See 28 U.S.C. § 157(b)(2)(B).
63
     See 28 U.S.C. § 157(b)(2)(C).


                                                                                        Page 26 of 30
Case 18-03078-sgj Doc 136 Filed 04/16/19                      Entered 04/16/19 15:13:28               Page 27 of 30



COUNT 6:            Actual Fraudulent Transfer Under TUFTA, § 24.005(a)(1) related to the Sub-
                    Advisory Agreement (same theory as Count 5, asserted through section
                    544 of the Bankruptcy Code).

COUNT 7:            Constructive Fraudulent Transfer Under § 548(a)(1)(B) related to the Sub-
                    Advisory Agreement (same facts as Count 5 only constructive not actual fraud).

COUNT 8:            Constructive Fraudulent Transfer Under TUFTA §§ 24.005(a)(2) and 24.006(a)
                    related to the Sub-Advisory Agreement (same facts as Count 5, only constructive
                    fraud under TUFTA, and asserted through section 544 of the Bankruptcy Code).

Thus, to recap, five of the eight counts that Highland wants arbitrated (Counts 2, and 5-8)

clearly involve statutory core matters. 64 Moreover, all of the counts in the Adversary Proceeding

are asserted defensively to two proofs of claim—meaning all eight counts that Highland wants

arbitrated (even Counts 1, 3, and 4) have transformed into statutory core matters. 65 Does this

matter? This court believes yes.

           The Fifth Circuit has shed some light on this topic in the cases of In re Gandy and In re

National Gypsum. 66 In those cases, the Fifth Circuit instructed that a bankruptcy court may

decline to enforce arbitration clauses when it finds: (a) the underlying nature of the proceeding


64
     See 28 U.S.C. § 157(b)(2)(E), (F), and (H).
65
   See 28 U.S.C. § 157(b)(2)(C). This court realizes that, from a Stern v. Marshall perspective, 131 S. Ct. 2594
(2011), being a statutory “core” matter does not necessarily mean a bankruptcy court has Constitutional authority to
issue final orders or judgments in the matter. However, even if this Stern pronouncement has any relevance, when
evaluating an arbitration clause/right, the court perceives that the various counterclaims here (i.e., all 35 counts) are
likely inexplicably intertwined with the Highland proofs of claim, such that the bankruptcy court would likely have
Constitutional authority to adjudicate them. While Highland’s proofs of claim merely seek payment for services
under the post-March 17, 2017 versions of the agreements—which is after the time frame that Counts 1-8
implicate—it is not so simple as dividing claims and counterclaims into discreet time periods. For one thing, the
Reorganized Debtors argue that modifications to the Sub-Advisory and Shared Services Agreements that increased
fees that Highland could charge (and that Highland is now seeking in its proofs of claim) were tantamount to
fraudulent transfers. Thus, how does one evaluate the proofs of claim separately from this argument? Additionally,
Highland has asserted unliquidated indemnification claims in its proofs of claim that presumably reach back to
earlier iterations of the Sub-Advisory and Shared Services Agreement (meaning that claims ultimately awarded to
the Reorganized Debtors under earlier versions of the agreements might result in indemnification claims being
asserted back against them by Highland relating to those very claims). The point being that all of Highland’s
assertions in its proofs of claim seem inextricably intertwined with all the Counts in the Adversary Proceeding.
66
  Gandy v. Gandy (In re Gandy), 299 F.3d 489 (5th Cir. 2002); Ins. Co. of N. Am. v. NGC Settlement Trust &
Asbestos Claims Mgmt. Corp. (In re Nat'l Gypsum Co.), 118 F.3d 1056 (5th Cir. 1997).


                                                                                                           Page 27 of 30
Case 18-03078-sgj Doc 136 Filed 04/16/19             Entered 04/16/19 15:13:28       Page 28 of 30



derives from the provisions of the Bankruptcy Code; and (b) that enforcement of the arbitration

provision would conflict with the purposes/goals of the Bankruptcy Code. 67 Some

purposes/goals of the Code that might support a denial of arbitration, include: (1) the equitable

and expeditious distribution of assets of the Debtor’s estate; (2) centralized resolution of pure

bankruptcy issues; (3) protection of creditors and reorganizing debtors from piecemeal litigation,

and (4) the undisputed power of a bankruptcy court to enforce its orders. 68

            The In re Gandy opinion from the Fifth Circuit is worthy of discussion here. In Gandy,

an individual Chapter 11 debtor had first, prepetition, filed a state court lawsuit against various

business partners, asserting causes of action against them for making transfers out of a

partnership affecting her ownership interests, and the causes of action included breach of

contract, negligence, breach of fiduciary duty, fraud and constructive trust. There was an

arbitration clause in the applicable partnership agreement and the state court granted a motion to

compel arbitration. Then, the debtor filed a Chapter 11 case and removed the state court lawsuit

to the bankruptcy court and filed new claims under sections 544, 548, 550, civil “RICO,” and

alter ego in a separate adversary proceeding, and requested substantive consolidation. The

bankruptcy court granted consolidation of the two actions and then the defendants filed a motion

to compel arbitration. The bankruptcy court denied the motion, after finding that the debtor was

essentially seeking avoidance of fraudulent transfers. The Fifth Circuit affirmed the bankruptcy

court’s refusal to enforce an arbitration clause contained in the underlying partnership

agreement. The court agreed with the bankruptcy court that the complaint essentially—more

than anything else—sought avoidance of fraudulent transfers, and the court not only determined


67
     Id. at 1069.
68
     Id.


                                                                                           Page 28 of 30
Case 18-03078-sgj Doc 136 Filed 04/16/19                    Entered 04/16/19 15:13:28              Page 29 of 30



that such rights derived from the Bankruptcy Code (fully acknowledging the fact that there were

state law tort claims and breach of contract also asserted) but also—in looking at whether

enforcing the arbitration clause would conflict with the purposes of the Bankruptcy Code—noted

that one central purpose of the Bankruptcy Code is the expeditious and equitable distribution of

the assets of a debtor’s estate. The court thought the avoidance actions predominated over the

“peripheral” contract and tort claims and, in such a circumstance, “the importance of the federal

bankruptcy forum provided by the Code is at its zenith.” 69 The court stated that “[s]ome of the

purposes of the Code we mentioned in National Gypsum 70 as potentially conflicting with the

Arbitration Act include the goal of centralized resolution of purely bankruptcy issues, the need to

protect creditors and reorganizing debtors from piecemeal litigation, and the undisputed power of

the bankruptcy court to enforce its own orders.” 71

           This court believes, like the court in Gandy, that this Adversary Proceeding—more than

anything else—seeks avoidance of fraudulent transfers. Such avoidance theories derive from the

Bankruptcy Code. Sections 542, 547, 548 and 550 of the Bankruptcy Code are front and center,

as are the “strong arm” powers of section 544(a). Enforcing the arbitration clause here would

conflict with the purposes of the Bankruptcy Code—one of the central purposes of which is the


69
     Gandy, 299 F.3d at 497.
70
   In the National Gypsum case, an asbestos litigation trust created under a confirmed plan filed a post-confirmation
adversary proceeding against debtor’s liability insurer, seeking a declaratory judgment that the plan had discharged
its obligations to the insurance company. The insurance company, in response to the litigation, sought to exercise its
rights to seek arbitration under a certain agreement. The Fifth Circuit, in affirming the lower courts’ refusal to
compel arbitration, stated that, “We believe that nonenforcement of an otherwise applicable arbitration provision
turns on the underlying nature of the proceeding, i.e., whether the proceeding derives exclusively from the
provisions of the Bankruptcy Code and, if so, whether arbitration of the proceeding would conflict with the purposes
of the Code.” Nat'l Gypsum Co., 118 F.3d at 1067. Because the debtor sought to bar the insurance company's
actions either by invoking section 524(a)'s discharge injunction or by invoking the terms of a confirmed plan, the
proceeding derived entirely from the provisions of the Bankruptcy Code, and, hence, the National Gypsum court
would not send the dispute to arbitration.
71
     Gandy, 299 F.3d at 500.


                                                                                                        Page 29 of 30
Case 18-03078-sgj Doc 136 Filed 04/16/19                      Entered 04/16/19 15:13:28             Page 30 of 30



expeditious and equitable distribution of the assets of a debtor’s estate. The avoidance actions in

this Adversary Proceeding predominate over all other counts and, in such a circumstance, “the

importance of the federal bankruptcy forum provided by the Code is at its zenith.” Arbitrating

Counts 1-8 would seriously jeopardize the Adversary Proceeding because they are an integral

part of determining Highland’s proofs of claim and the other core counts in the Adversary

Proceeding. The bankruptcy court’s quintessential duties are to adjudicate proofs of claim and to

provide a central forum for litigation, whenever feasible and jurisdictionally sound. Indeed, in

Gandy, the Fifth Circuit noted that when a proof of claim is filed, one of the “peculiar powers” of

the bankruptcy court has been invoked and the nature of estate claims becomes “different from

[their] nature . . . following the filing of a proof of claim.” 72

           In summary, this court believes it has discretion under established Fifth Circuit authority

to decline to order arbitration here. 73 It is, therefore,

           ORDERED that the Arbitration Motion is DENIED.

                    #### END OF MEMORANDUM OPINION AND ORDER####




72
     Id. at 499 (citing Wood v. Wood (In re Wood), 825 F.2d 90, 97 (5th Cir. 1987)).

73
  See also Anderson v. Credit One Bank, N.A. (In re Anderson), 884 F.3d 382, 389-90 (2d Cir. 2018) (in proceeding
involving whether section 524 discharge was violated by credit card company whose agreement with debtor
contained arbitration clause, Second Circuit held that bankruptcy court had discretion to decline to enforce the
arbitration agreement; Second Circuit engaged in a particularized inquiry into the nature of the claim and the facts of
the specific bankruptcy and determined that arbitrating claims for violations of the 524 injunction would “seriously
jeopardize a particular core bankruptcy proceeding” because: “(1) the discharge injunction is integral to the
bankruptcy court’s ability to provide debtors with a fresh start, (2) the claim relates to an ongoing matter with
continuing court supervision, and (3) the equitable powers of the court to enforce its own injunctions are central to
the structure of the Code.”).

                                                                                                         Page 30 of 30
